


110 HR 4541 IH: Medicare Part D Long-Term Care Patient

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4541
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for patient protections under the Medicare prescription drug program
		  for residents of long term care facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Part D Long-Term Care Patient
			 Protection Act of 2007.
		2.FindingsCongress finds as follows:
			(1)Medicare
			 beneficiaries who are enrolled in the Medicare prescription drug program and
			 who reside in long-term care facilities are among the most senior and frail of
			 Medicare beneficiaries, and often are in need of the specialized pharmacy
			 services such as those provided by long-term care pharmacies.
			(2)Since January 1,
			 2006, many of the approximately 65 percent of residents of long-term care
			 facilities who are dually eligible for Medicaid and Medicare have been
			 auto-enrolled as dual eligibles in prescription
			 drug plans under Medicare part D.
			(3)For long-term care
			 facility residents in particular, enrollment in a prescription drug plan under
			 Medicare part D can be complex and confusing, and ensuring access to medically
			 necessary medication is vital to maintaining their health, avoiding
			 hospitalizations, and otherwise containing health care costs.
			(4)Part D enrollees
			 residing in long-term care facilities may have been auto-enrolled in one of as
			 few as 5 and as many as 20 different prescription drug plans, which may not be
			 properly tailored to meet the specialized prescription drug needs of residents
			 of nursing homes and other long-term care facilities.
			(5)Prescription drug
			 plans under Medicare part D vary in terms of their formulary coverage of the
			 prescription drugs most frequently prescribed for long-term care residents,
			 their prior authorization and other drug utilization management controls, and
			 their procedures for processing exceptions requests and prior authorization
			 requests.
			(6)The Medicare
			 prescription drug program should be strengthened to ensure that residents of
			 long-term care facilities enjoy access to a prescription drug plan that meets
			 their needs and the unique nature of the long-term care facility setting in
			 which they reside.
			(7)Robust oversight
			 of the Medicare prescription drug program is important to prevent fraud,
			 protect beneficiaries, and maintain the program’s fiscal integrity, and the
			 Federal anti-kickback statute and False Claims Act provide critical safeguards
			 against potential abuse.
			3.Including
			 definition for long-term care pharmacy under Medicare part DSection 1860D–41(a) of the Social Security
			 Act (42 U.S.C. 1395w–151(a)) is amended by adding at the end the
			 following:
			
				(19)Long-term care
				pharmacyThe term long-term care pharmacy means a
				pharmacy owned by or under contract with a long-term care facility to provide
				prescription drugs to residents of such facility.
				.
		4.Ensuring Medicare
			 beneficiaries access to adequate long-term care pharmacy networks
			(a)In
			 generalSection
			 1860D–4(b)(1)(C) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)(C)) is
			 amended by striking clause (iv) and inserting the following clauses:
				
					(iv)Adequate access
				for long-term care network pharmaciesSuch rules shall require
				the PDP sponsor of the prescription drug plan to include in its network an
				adequate number of long-term care pharmacies with sufficient capacity and
				experience with long-term care facilities in a PDP region to service at least
				90 percent of the number of residential beds in such facilities in such
				region.
					(v)Convenient
				access for Indian Health ServicesSuch rules may include
				standards for pharmacies operated by the Indian Health Service, Indian tribes
				and tribal organizations, and urban Indian organizations (as defined in section
				4 of the Indian Health Care Improvement
				Act).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning on or after January 1, 2009.
			5.Long-term care
			 beneficiary protection arrangements under Medicare part D
			(a)In
			 generalSection 1860D–4(c) of
			 the Social Security Act (42 U.S.C. 1395w–104(c)) is amended—
				(1)in
			 paragraph (1), by inserting after subparagraph (D) the following new
			 subparagraph:
					
						(E)A long-term care
				beneficiary protection arrangement described in paragraph
				(3).
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Long-term care
				beneficiary protection arrangementA long-term care beneficiary
				protection arrangement described in this paragraph is, with respect to a PDP
				sponsor of a prescription drug plan, a policy that requires, at a minimum, each
				long-term care pharmacy that participates in the network of the plan and that
				is owned by or under contract with a long-term care facility to provide for the
				following:
							(A)Comprehensive
				inventory and inventory capacityA comprehensive inventory (and
				inventory capacity) of covered part D drugs commonly used in the long-term care
				facility (including in the case of a prescription drug plan that uses a
				formulary, a comprehensive inventory of all covered part D drugs included in
				such formulary) and an appropriately secured area for physical storage of such
				drugs, including any necessary additional security for storing controlled
				substances, as required by Federal and State law, for routine storage and
				maintenance of such drugs in the business setting of the pharmacy.
							(B)Pharmacy
				operation and prescription ordersSufficient pharmacy operations
				and prescription orders capabilities, including—
								(i)the services of a
				dispensing pharmacist to meet the requirements of pharmacy practice for
				dispensing covered part D drugs to residents of the long-term care facility and
				for the performance of drug utilization review for routine screenings for
				allergies to such drugs and interactions of such drugs, to identify potential
				adverse reactions to such drugs, to identify inappropriate usage of such drugs
				by residents of the long-term care facility, and to promote cost effective
				therapy in the long-term care facility;
								(ii)the use of
				pharmacy software and systems sufficient to meet the needs of ordering covered
				part D drugs for part D eligible individuals who are residents of the long-term
				care facility and distribution of such drugs to such facility;
								(iii)the availability
				of written copies of the pharmacy’s procedures manual at each nurses’ unit in
				the long-term care facility;
								(iv)the provision of
				ongoing inservice training to assure that the staff of the long-term care
				facility is proficient in the long-term care pharmacy’s processes for ordering
				and receiving medications; and
								(v)following
				procedures specified by the State Board of Pharmacy for the State in which the
				long-term care pharmacy is located for the appropriate handling of unused
				covered part D drugs following discontinuance of such drug by an individual or
				the transfer, discharge, or death of such individual.
								(C)Special
				packagingThe capacity to provide covered part D drugs in
				packaging required by the long-term care facility (such as unit of use
				packaging, bingo cards, cassettes, unit doses, or other special packaging),
				including access to, or arrangements with, a vendor to furnish supplies and
				equipment, including labels, auxiliary labels, and packing machines, for
				furnishing covered part D drugs in such packaging.
							(D)Intravenous
				medicationsThe capacity to provide intravenous covered part D
				drugs to part D eligible individuals who are residents of the long-term care
				facility, including access to specialized facilities for the preparation of
				such intravenous drugs and access to or arrangements with a vendor to furnish
				special equipment and supplies as well as pharmacists and technicians trained
				in administering such drugs intravenously.
							(E)Compounding and
				alternative forms of drug compositionThe capacity to provide
				specialized formulations for the administration of covered part D drugs as
				required for part D eligible individuals who are residents of the long-term
				care facility, including such residents who are unable to swallow or ingest
				covered part D drugs through normal routes or who may require tablets to be
				split or crushed or provided in suspensions or gel forms to facilitate
				effective administration of the drug.
							(F)Pharmacist
				on-call serviceA pharmacist who is on-call 24 hours a day and 7
				days a week to conduct consultations by means of telephone or other similar
				electronic communication device and fill prescription requests.
							(G)Delivery
				serviceThe provision of covered part D drugs to the long-term
				care facility, including—
								(i)regular delivery
				service seven days each week;
								(ii)emergency
				delivery service available 24 hours a day, 7 days a week;
								(iii)specific
				delivery arrangements established through agreements between the long-term care
				pharmacy and the long-term care facility; and
								(iv)safe and secure
				exchange systems for delivery of such drugs to the long-term care facility,
				including medication cassettes or other standard delivery systems that may be
				exchanged on a routine basis for automatic restocking.
								(H)Emergency
				suppliesEmergency supply of covered part D drugs as required by
				the long-term care facility in compliance with State requirements.
							(I)Emergency log
				booksA system for—
								(i)logging covered
				part D drugs (and charges for such drugs) used from an emergency supply;
				and
								(ii)a
				comprehensive record of the covered part D drugs ordered for and administered
				to each part D eligible individual who is a resident of the long-term care
				facility.
								(J)Miscellaneous
				reports, forms, and prescription ordering suppliesReports,
				forms, and prescription ordering supplies necessary for the delivery of quality
				pharmacy care in the long-term care facility, including provider order forms,
				monthly management reports to assist the long-term care facility in managing
				orders, medication administration records, treatment administration records,
				interim order forms for new prescription orders, and boxes or folders for order
				storage and reconciliation in the facility.
							Notwithstanding any other provision
				of law, nothing in this paragraph shall restrict a PDP sponsor and a long-term
				care pharmacy from entering into an agreement to provide additional protections
				as they deem appropriate and necessary for the protection of part D eligible
				individuals residing in long-term care
				facilities..
				(b)Conforming
			 amendmentSection 1860D–4(c) of the Social Security Act (42
			 U.S.C. 1395w–104(c)) is amended in the heading by adding at the end the
			 following: ; Long-term
			 care beneficiary protection policy.
			(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2009.
			6.Long-term care
			 beneficiary access and assistance
			(a)In
			 generalSection 1860D–42 of the Social Security Act (42 U.S.C.
			 1395w–152) is amended by adding at the end the following new subsection:
				
					(c)Assistance for
				residents of long-term care facilities
						(1)In
				generalNothing in this part shall prohibit a part D eligible
				individual who is a resident of a long-term care facility, or an authorized
				representative of such individual, from seeking or receiving assistance from a
				health care professional or other appropriate individual who works at the
				facility or from the individual’s physician for purposes of selecting,
				enrolling, disenrolling, or changing enrollment in a prescription drug plan or
				MA–PD plan.
						(2)Authority to
				advise in selection of and enrollment in plansAny physician,
				health care professional, or other appropriate individual who works at a
				long-term care facility may—
							(A)advise any part D
				eligible individual residing in the facility, or an authorized representative
				of such individual, regarding the adequacy of the individual’s prescription
				drug coverage in meeting the individual’s prescription drug needs (including
				the individual’s anticipated prescription drug needs); and
							(B)make
				recommendations to such an individual, with respect to such coverage, including
				a recommendation to change enrollment or enroll in a specific prescription drug
				plan or MA–PD plan that best meets the individual’s current and anticipated
				prescription drug needs.
							(3)Authority to
				assist certain auto-enrolled part D eligible individuals in changes of
				enrollment
							(A)In
				generalIn the case of a part D eligible individual who is
				enrolled in a prescription drug plan pursuant to section 1860D–1(b)(1)(C), if
				such individual—
								(i)resides in a
				long-term care facility,
								(ii)is incapable of
				changing such enrollment, or filing a grievance or coverage determination,
				redetermination, or appeal under section 1860D–4, and
								(iii)does not have an
				authorized representative available to assist the individual in changing such
				enrollment, or filing such a grievance or coverage determination,
				redetermination, or appeal, respectively,
								the
				individual’s physician, health care professional, or other appropriate
				individual who works at the long-term care facility may act on the individual’s
				behalf to facilitate the change of enrollment of the individual to the most
				appropriate prescription drug plan under this part for the individual or to
				file such a grievance or coverage determination, redetermination, or appeal,
				respectively.(B)ClarificationNothing
				in this paragraph shall be construed as modifying or altering the rights and
				responsibilities of designated representatives and authorized representatives
				under State law.
							(4)Requirements for
				assistanceAny individual who assists a Medicare part D eligible
				individual residing in a long-term care facility pursuant to this subsection
				shall—
							(A)inform the
				resident or the authorized representative of the resident if such individual or
				the facility has a contractual or financial relationship with a prescription
				drug plan under this part or an MA–PD plan under part C;
							(B)not receive any
				remuneration from the resident or the prescription drug plan or MA–PD plan
				involved, with respect to the enrollment of such resident in such plan;
							(C)in the case of a resident who is a
				full-benefit dual eligible individual (as defined in section 1935(c)(6)),
				recommend the resident enroll in or change enrollment to a prescription drug
				plan only if such plan has a monthly beneficiary premium that does not exceed
				the premium assistance available under section 1860D–14(a)(1)(A)); and
							(D)provide the
				resident or the authorized representative of the resident with a written copy
				of any advice provided by the individual, with respect to an enrollment,
				disenrollment, or change of enrollment decision, which includes a statement
				that the resident may decline such advice, change any decision made pursuant to
				such advice, or request the assistance of a different individual.
							(5)Clarifications
							(A)In
				generalNothing in this subsection shall be construed as
				superseding or otherwise impeding the right of a part D eligible individual who
				resides in a long-term care facility to make the individual’s own prescription
				drug plan enrollment decisions under this part.
							(B)Non-preemption
				of State lawsNothing in this subsection shall be construed as
				superseding or otherwise affecting any State law regarding the right of an
				individual described in subparagraph (A) to make decisions described in such
				subparagraph or the right of a representative of such an individual (or other
				designated person) to make such decisions on behalf of the
				individual.
							.
			(b)Immediate
			 coverage upon entry into long-term care facilitiesSection
			 1860D–1(b)(1)(A) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)(A)) is
			 amended to read as follows:
				
					(A)In
				generalThe Secretary shall establish—
						(i)a
				process for the enrollment, disenrollment, termination, and change of
				enrollment of part D eligible individuals in prescription drug plans consistent
				with this subsection; and
						(ii)in the case of a
				part D eligible individual who becomes a resident of a long-term care facility,
				a process for the immediate enrollment of such individual in a prescription
				drug plan upon the establishment of such residency (and upon such enrollment,
				immediately effective coverage under such plan) or, in the case of a part D
				eligible individual who is a resident in a long-term care facility, who is
				enrolled in a prescription drug plan, and who changes such enrollment to a
				different prescription drug plan, a process for the immediate enrollment of
				such individual in the different prescription drug plan (and upon such
				enrollment, immediately effective coverage under such
				plan).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2009.
			7.Long-term care
			 formulary structure and design for long-term care residents
			(a)In
			 generalSection 1860D–4(b)(3)
			 of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended by adding at
			 the end the following:
				
					(G)Long-term care
				formulary structure and design
						(i)Formulary
				StructureThe formulary must take into account the needs of part
				D eligible individuals who are residents of long-term care facilities by
				including all covered part D drugs that are medically necessary to such
				residents at all levels of care, including alternative dosage forms, such as
				liquid that can be administrated through feeding tubes, intravenous
				medications, or intramuscular injections. Access to necessary medications for
				long-term care residents may be provided through formulary inclusion,
				utilization management tools, or exceptions processes. The PDP sponsor shall
				consider the special circumstances applicable to such individuals when making a
				coverage determination under subsection (g) and shall base such determination
				on the individual’s health condition, and the interrelationship between the
				long-term care facility in which the individual resides, the individual’s
				physician, and the individual’s long-term care pharmacy, as well as applicable
				laws and regulations governing the operation of, and care furnished by, the
				long-term care pharmacy. The formulary of the prescription drug plan may not
				discourage enrollment in such plan by part D eligible individuals residing in
				long-term care facilities.
						(ii)Coverage During
				Exceptions ProcessThe PDP sponsor shall provide a 31-day
				emergency supply of covered part D drugs not included in the formulary for a
				part D eligible individual who is a resident of a long-term care facility for
				any period not included in the period described in clause (iii) during which an
				exception for such individual is being processed.
						(iii)Transition
				processesThe PDP sponsor shall establish and implement an
				appropriate transition process, with respect to receiving benefits under this
				part, for part D eligible individuals who are residents (or who are becoming
				residents) in a long-term care facility and who first enroll in the
				prescription drug plan and for part D eligible individuals enrolled in such
				plan when such individuals become residents of long-term care facilities. Such
				transition process shall include the provision of appropriate temporary or
				emergency supplies of covered part D drugs included in the formulary, as well
				as of covered part D drugs not included in the formulary, for at least the
				90-day period, or 180-day period if clinically necessary, immediately following
				the date of enrollment in the plan or the date on which the individual first
				becomes a resident of the facility, as
				applicable.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning on or after January 1, 2009.
			8.Elimination of
			 part D cost-sharing for certain non-institutionalized full-benefit dual
			 eligible individuals
			(a)In
			 GeneralSection 1860D–14(a)(1)(D)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—
				(1)in the heading, by
			 striking Institutionalized
			 individuals—In and inserting Elimination of cost-sharing for certain full-benefit
			 dual eligible individuals—
					
						(I)Institutionalized
				individualsIn
						;
				and
				(2)by adding at the
			 end the following new subclauses:
					
						(II)Certain other
				individualsIn the case of an individual who is a full-benefit
				dual eligible individual and who is a resident of a facility described in
				subclause (III) or who is receiving home and community-based services in a home
				setting provided under a home and community-based waiver approved for the State
				under section 1915 or 1115, the elimination of any beneficiary coinsurance
				described in section 1860D–2(b)(2) (for all amounts through the total amount of
				expenditures at which benefits are available under section
				1860D–2(b)(4)).
						(III)Facility
				describedFor purposes of subclause (II), a facility described in
				this subclause is an assisted living facility or a resident care program
				facility (as such terms are defined by the Secretary), a board and care
				facility (as defined in section 1903(q)(4)(B)), or any other facility that is
				licensed or certified by the State involved and is determined appropriate by
				the Secretary, such as a community mental health center that meets the
				requirements of section 1913(c) of the Public Health Service Act, a psychiatric
				health facility, a mental health rehabilitation center, and a mental
				retardation developmental disability
				facility.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 dispensed on or after the date of the enactment of this Act.
			9.Provisions
			 related to improper assessment of beneficiary cost-sharing obligations
			(a)Resolution of
			 inappropriate assessment of long-term care beneficiary cost-sharing
			 obligationsSection 1860D–12(b) of the Social Security Act (42
			 U.S.C. 1395w–112(b)) is amended by adding at the end the following:
				
					(4)Resolution of
				inappropriate assessment of long-term care beneficiary cost-sharing
				obligations
						(A)In
				generalThe Secretary shall
				not enter into a contract with a PDP sponsor for the offering of a prescription
				drug plan for a year unless the PDP sponsor provides assurances to the
				satisfaction of the Secretary that—
							(i)to
				the extent the PDP sponsor, or information provided to the PDP sponsor by or on
				behalf of the Secretary, fails to correctly identify a part D eligible
				individual who is residing in a long-term care facility and who is receiving
				covered part D drugs from a long-term care pharmacy, as a full benefit dual
				eligible individual (as defined in section 1935(c)(6)) or as a subsidy-eligible
				individual (as defined in section 1860D–14(a)(3)), and any cost-sharing
				obligation is incorrectly assessed against such individual, the PDP sponsor
				shall accept from the long-term care pharmacy any applicable evidence described
				in subparagraph (B) and the attestation described in subparagraph (C) to
				demonstrate that the individual is eligible for an adjustment to (or exempt
				from) such cost-sharing;
							(ii)upon receipt of
				such evidence that demonstrates the individual is so eligible (or so exempt),
				the PDP sponsor shall make such adjustment to (or exempt the individual from)
				any such cost-sharing; and
							(iii)not later than
				60 days after receipt of such evidence that demonstrates such eligibility, the
				PDP sponsor will reimburse the individual any improperly assessed cost-sharing
				or, in the case that the individual (or a representative of such individual)
				has not paid the improperly assessed cost-sharing amount, timely reimburse the
				long-term care pharmacy for such improperly assessed amount, but in no case may
				the PDP sponsor send payments under this clause directly to a full benefit dual
				eligible individual or a subsidy eligible individual residing in a long-term
				care facility unless the PDP sponsor has direct evidence that such individual
				has actually paid such cost-sharing amount.
							(B)Evidence
				DescribedFor purposes of subparagraph (A), evidence described in
				this subparagraph is the following:
							(i)For purposes of determining the status of
				an individual as a full benefit dual eligible individual, a plan ID number to
				establish such individual has coverage for covered part D drugs under a
				prescription drug plan or under an MA–PD plan and a Medicaid ID number to
				establish such individual is determined eligible by the State involved for
				medical assistance for full benefits under title XIX.
							(ii)For purposes of
				determining institutionalized status of an individual, the date on which the
				individual entered a long-term care facility, or any medical institution for
				which payment is made under this title or title XIX, including intermediate
				care facilities for the mentally retarded, psychiatric hospitals, and assisted
				living facilities.
							(C)AttestationFor
				purposes of subparagraph (A), the attestation described in this subparagraph,
				with respect to a pharmacy and a prescription drug plan is an attestation from
				the pharmacy, subject to audit, that the evidence described in subparagraph (B)
				that is provided by such pharmacy to the plan is
				accurate.
						.
			(b)Immediate
			 reduction in cost-sharing upon admission into institutionSection
			 1860D–14(a)(1)(D)(i) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(1)(D)(i)) is amended by inserting upon the admission of
			 such individual or couple, respectively, to the institution, before
			 the elimination of.
			(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2009.
			10.Report to
			 Congress
			(a)In
			 generalSection 1860D–4(b)(1)
			 of the Social Security Act (42 U.S.C. 1395w–104(b)(1)) is amended by adding at
			 the end the following:
				
					(F)Annual report on
				access to covered part D drugs for long-term care residentsThe
				Secretary shall submit to Congress an annual report on the adequacy of the
				access to covered part D drugs available to part D eligible individuals who are
				residents of long-term care facilities through long-term care pharmacies
				participating in networks of prescription drug plans. Such a report shall
				include—
						(i)the extent to
				which part D long-term care performance and service standards governing the
				delivery of specialized long-term care services, as specified by the Secretary,
				to part D eligible individuals, including any guidance issued by the Secretary
				and industry best practices, are being met;
						(ii)the percentage of
				such residents who are enrolled in a prescription drug plan that meets the
				prescription drug needs of such residents; and
						(iii)the number of
				exceptions and prior authorization requests submitted by such residents and the
				number of such exceptions and requests that are approved by the prescription
				drug plans
				involved.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning on or after January 1, 2009.
			
